Citation Nr: 0215915	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  01-00 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
impotence claimed as due to treatment for hypertension at 
Department of Veterans Affairs (VA) medical facilities.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel
INTRODUCTION

The appellant is a veteran who had active service from August 
1979 to August 1982 and from October 1996 to July 1997.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 rating decision by the Phoenix, 
Arizona, Regional Office (RO).  The veteran has relocated to 
Maine, and his claims file is now in the jurisdiction of the 
Togus RO.


FINDINGS OF FACT

Competent (medical) evidence establishes that the veteran's 
impotence is unrelated to any VA treatment.


CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 
38 U.S.C.A. § 1151 for impotence as due to VA treatment for 
hypertension are not met.  38 U.S.C.A. §§ 1151, 5107 (West 
1991); 38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.     66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The claims have been considered on the merits.  The record 
now includes complete VA treatment records and a medical 
opinion.  The veteran has been notified of the applicable 
laws and regulations. Board correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case have informed him what he needs to 
establish entitlement to the benefit sought and what evidence 
VA has obtained.  The veteran was informed of the respective 
duties of VA and the appellant in September 2001 
correspondence, and was specifically advised of what 
information he needed to provide.  In August 2002 
correspondence, the Board informed the veteran of what 
development it was undertaking, and specified what he was 
required to do to complete the record on appeal.  In 
September 2002, he was notified of what new evidence had been 
obtained, and was given the opportunity to respond or submit 
additional evidence.

Factual Background

Medical records establish that hypertension was diagnosed in 
September 1996.  The veteran was placed on antihypertensive 
medication by VA doctors.  The medication and dosage were 
adjusted at several points.  Service connection for 
hypertension has been denied.

VA treatment records from 1991 to the present reveal that the 
veteran complained of impotence for two to three months in 
November 1999.  In December 1999, doctors noted that the 
veteran had an allergic reaction to nifedipine, and was 
switched to diltiazem.  The urticaria resolved, but the 
veteran continued to have impotence.  In March 2000, the 
veteran asked about possible side affects from 
antihypertensive medications, and was informed that most, 
including his current medications, could cause some degree of 
erectile dysfunction.  However, he was also informed that 
that there were a large number of other conditions which 
could contribute.  In October 2000, impotence of organic 
origin was listed as a diagnosis.  In September 2001, the 
veteran was informed that his cholesterol was high, and that 
hyperlipidemia could contribute to impotence.  

The veteran testified before a hearing officer at the RO in 
January 1999.  While this hearing was in regards to claims 
other than the issue now before the Board, the veteran did 
state that he took medication for his high blood pressure.

On September 2001 VA routine medical examination and follow 
up visit, the veteran reported that he had suffered from 
impotence, characterized by an inability to maintain an 
erection, for approximately one year,.  He reported that 
"fake Viagra" had not been effective.  A urethral 
suppository was not effective.  Viagra was supplied; but in 
April 2002, the veteran reported that the medication had not 
helped.  A pump was prescribed in May 2002, but also did not 
correct the problem.  

On August 2002 VA genitourinary examination, the veteran 
reported that he was hypertensive since 1976, and had been on 
a variety of medications.  Over the last one to two and a 
half years, he had increasing problems with venous 
incompetence; he could achieve, but not maintain, an 
erection.  He denied all other urinary tract problems.  The 
problem had progressively worsened.  Viagra was not 
effective, and he had a problem operating a pump due to a 
hand disability.  He desired a prosthetic implant.  The 
examiner stated that the problem was one of venous 
incompetence; the veins could not close and trap blood in the 
penis for any significant length of time.  The urologist 
opined that this "is not related to the patient's arterial 
hypertension and no treatment has been an etiological factor 
in this problem."

Analysis

In pertinent part, the law provides that compensation and 
dependency and indemnity compensation "shall be awarded for a 
qualifying additional disability..... of a veteran in the same 
manner as if such additional disability..... were service-
connected."  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  A 
disability....is a qualifying additional disability......if the 
disability...was not the result of the veteran's willful 
misconduct and:

(1) the disability....was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary [of the VA], either by a 
Department employee or in a Department 
facility as defined in section 1701(3)(A) 
of this title, and (emphasis added) the 
proximate cause of the disability....was --
-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably 
foreseeable...

38 U.S.C.A. § 1151.

The threshold question in this matter is whether the veteran 
has disability or additional disability due to VA treatment.  
Competent (medical) evidence, the VA examination and opinion 
on August 2002 VA examination, establishes that while the 
veteran does have the claimed disability, impotence, it is 
not related to any VA treatment.  That opinion, the sole 
opinion directly addressing the etiology of impotence in this 
case, found that the venous incompetence which prevented the 
veteran from maintaining an erection was unrelated to 
hypertension medication or any other VA treatment.  There is 
no competent opinion specific to this case to the contrary.  
While the veteran has opined that VA provided drugs have lead 
to erectile dysfunction, as a layperson he is not competent 
to offer an opinion on a topic requiring specialized medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Because there is no showing of a nexus between the veteran's 
impotence and his use of VA prescribed medication or any 
other VA treatment, the veteran has not satisfied the 
threshold legal requirement for establishing entitlement to 
the benefit sought.  Hence it is not necessary to proceed to 
the next step in the analysis of § 1151 cases under the 
current law, i.e., a determination whether there was VA fault 
or an unforeseen event.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
impotence claimed as due to treatment for hypertension at VA 
medical facilities is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

